Citation Nr: 1611812	
Decision Date: 03/23/16    Archive Date: 03/29/16

DOCKET NO.  03-21 962	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for hyperacusis, to include as secondary to service-connected tinnitus and bilateral hearing loss.

2.  Entitlement to a compensable disability evaluation for bilateral hearing loss.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Vieux, Associate Counsel




INTRODUCTION

The Veteran served on active duty for training (ACDUTRA) from January 1985 to November 1985 and from March 1989 to May 1989. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from April 2002 and January 2010 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

The Veteran was scheduled for a Board hearing in August 2013, but the Veteran failed to appear for the hearing and no good cause has been shown for this failure, and no motion for rescheduling has been received.  Consequently, his hearing request is deemed withdrawn.  See 38 C.F.R. §§ 20.702, 20.704 (2015). 

In February 2015, the Board remanded the case for further development.  Specifically, the Board directed the RO to provide the Veteran a VA audiometric examination, obtain an addendum opinion by the VA examiner who provided an opinion in August 2012, and provide the Veteran and his representative a Supplemental Statement of the Case (SSOC) and afford them a reasonable opportunity for response.  The examiner provided the addendum opinion dated April 2015.  The Veteran cancelled the VA audiometric examination and the RO provided the Veteran SSOCs in June 2015 and September 2015. 

In view of the foregoing, the Board finds that the February 2015 remand directives have been substantially accomplished to the extent permitted by the cooperation of the Veteran.  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991) (the duty to assist is not a one-way street).  Therefore, a new remand is not required to comply with the holding of Stegall v. West, 11 Vet. App. 268 (1998).  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).



FINDINGS OF FACT

1.  The record does not reflect that hyperacusis (an increased sensitivity to sound) was present in service or within a year of service, is causally or etiologically related to service, or was caused or aggravated by service-connected tinnitus and bilateral hearing loss.

2.  The Veteran's service-connected bilateral hearing loss is not manifested by worse than Level II hearing acuity.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for hyperacusis have not been met.  38 U.S.C.A. §§ 1131, 1133, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309, 3.310, 3.385 (2015).

2.  The criteria for a compensable evaluation for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.655, 4.7, 4.85, Diagnostic Code 6100, 4.86 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

VA has a duty to provide notification with respect to establishing entitlement to benefits, and a duty to assist with development of evidence under 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159(b).  

Regarding the issue of service connection for hyperacusis currently on appeal, VA's notice requirements were satisfied by a March 2009 letter.

This appeal also arises from the Veteran's disagreement with the evaluation of bilateral hearing loss following the grant of service connection.  Once service connection is granted, the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial and will not be discussed.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).

VA's duty to assist has been met.  The record in this case includes service treatment records, private treatment records, VA treatment records, VA audiometric examinations, a VA medical examiner opinion, and lay evidence.  The Veteran has not identified any relevant, available treatment records that have not been obtained.  As mentioned previously, in February 2015, the Board remanded the case for further development.  Specifically, the Board directed the RO to provide the Veteran a VA audiometric examination and to obtain an addendum opinion by the VA examiner who provided an opinion in August 2012.  The VA examiner's April 2015 opinion is adequate for adjudicatory purposes, as it is based on a review of the Veteran's claims file and is supported by a sufficient rationale.  

As stated previously, the Veteran cancelled the VA audiometric examination that was scheduled.  As such, the Board finds that its duty to assist the Veteran in substantiating his claim has been fulfilled.  

Service Connection - Hyperacusis

In the Veteran's substantive appeal, he states that it is unlikely to develop tinnitus from one event and hyperacusis from another event, and since he is service-connected for tinnitus, he is entitled to service connection for hyperacusis because the in-service acoustic trauma that caused tinnitus also caused hyperacusis.  See July 2011 substantive appeal.  

In seeking VA disability compensation, a veteran generally seeks to establish that a current disability results from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1131.  "Service connection" basically means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with active service in the Armed Forces, or if preexisting such service, was aggravated therein. 

Establishing direct service connection generally requires (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303(a).

Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).

Further, service connection may be granted for a disability that is proximately due to or the result of a service-connected disability, which includes the degree of disability resulting from aggravation of a nonservice-connected disability by a service-connected disability.  See 38 C.F.R. § 3.310(a); Allen v. Brown, 7 Vet. App. 439, 448 (1995).  To prevail on the issue of secondary service causation, the record must show (1) evidence of a current disability, (2) evidence of a service-connected disability, and (3) medical nexus evidence establishing a connection between the current disability and the service-connected disability.  Wallin v. West, 11 Vet. App. 509, 512 (1998); Reiber v. Brown, 7 Vet. App. 513, 516-17 (1995).

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and continuity of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition; (2) the layperson is reporting a contemporaneous medical diagnosis; or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau, 492 F.3d at 1376-77. 

The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  Indeed, in Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the United States Court of Appeals for the Federal Circuit (Federal Circuit), citing its decision in Madden, recognized that that Board had inherent fact-finding ability.  Id. at 1076; see also 38 U.S.C.A. § 7104(a) (West 2014).  Moreover, the Court has declared that in adjudicating a claim, the Board has the responsibility to weigh and assess the evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992). 

As a finder of fact, when considering whether lay evidence is satisfactory, the Board may also properly consider internal inconsistency of the statements, facial plausibility, consistency with other evidence submitted on behalf of the Veteran, and the Veteran's demeanor when testifying at a hearing.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007); Caluza v. Brown, 7 Vet. App. 498, 511 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996).

Here, the Veteran is shown to have no medical expertise and therefore his opinion as to the cause of his hyperacusis carries not weight.  Furthermore, his contention the condition has been present since service is not credible given the absence of any complaints of it in the service treatment records and his failure to mention it when he first submitted an application for VA benefits in 2001.  At that time, he sought service connection for hearing loss, tinnitus and a right arm fracture.  If as he now contends he also had hyperacusis for the preceding decade that began on active duty, it is inexplicable that he would omit it from his application for benefits.   

The Veteran's service treatment records do not reflect any complaint, diagnosis, or treatment for hyperacusis.  Treatment records dated in 2009 reflect diagnoses of hyperacusis, as well as the Veteran's view as to its cause, but those providing the care are not shown to link the complaint to service.  A January 2010 statement from an individual who has apparently known the Veteran, recalled the Veteran had complained of ear pain for about 20 years, but the indefinite time period of the complaint, as well as the vagueness of it, renders the statement of little use in determining whether hyperacusis was incurred in service, or is related to service connected disability.  The question was addressed by a VA examiner who, citing to the Veteran's history, the absence of measurable hearing loss and normal findings on CT scan, concluded the claimed disability was unlikely related to an in service, injury, or caused or aggravated by service connected disability.  There is no contrary medical opinion.  

Given the expertise of the medical opinion provider, the Board accords the opinion the most probative weight.  As it is against the claim, the Board concludes service connection for hyperacusis is not warranted.  


Increased Rating - Bilateral Hearing Loss

The Veteran contends that he is entitled to a compensable rating for his service-connected bilateral hearing loss.  In a January 2015 brief, the Veteran, through his representative, asserted that his bilateral hearing loss had worsened since the last examination in March 2012.

Disability ratings are based on the average impairment of earning capacity established in the Schedule for Rating Disabilities.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. Part 4 (2015).  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7.

The Board will consider whether separate ratings may be assigned for separate periods of time based on facts found, a practice known as "staged ratings."  Fenderson v. West, 12 Vet. App. 119, 126-27 (1999).

In cases for which the evaluation of hearing loss is at issue, ratings range from non-compensable to 100 percent based on organic impairment of hearing acuity as measured by the results of controlled speech discrimination tests (Maryland CNC) together with the average hearing threshold level measured by puretone audiometry tests in the frequencies of 1000, 2000, 3000, and 4000 cycles per second (Hertz).  To evaluate the degree of disability from service-connected defective hearing, the schedule establishes 11 auditory hearing acuity levels designated from Level I for essentially normal hearing acuity through Level XI for profound deafness.  38 C.F.R. § 4.85, Tables VI and VII, Diagnostic Code 6100 (2015).  Disability ratings for hearing loss are derived from a mechanical application of the rating schedule to the numeric designations resulting from audiometric testing.  See Lendenmann v. Principi, 3 Vet. App. 345 (1992).

An exceptional pattern of hearing impairment occurs when the puretone threshold at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 decibels or more.  In that situation, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIA, whichever results in the higher numeral.  38 C.F.R. § 4.86(a) (2015).  Further, when the average puretone threshold is 30 decibels or less at 1000 Hertz, and 70 decibels or more at 2000 Hertz, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIA, whichever results in the higher numeral.  That numeral will then be elevated to the next higher Roman numeral.  38 C.F.R. § 4.86(b) (2015).

Table VIA, "Numeric Designation of Hearing Impairment Based Only on Puretone Threshold Average," is used to determine a Roman numeral designation (I through XI) for hearing impairment based only on the puretone threshold average.  Table VIA will be used when the examiner certifies that use of the speech discrimination test is not appropriate because of language difficulties, inconsistent speech discrimination scores, etc., or when indicated under the provisions of Section 4.86.  38 C.F.R. § 4.85(c).

Here, the Veteran was provided a VA audiometric examination in November 2003.  The puretone thresholds, in decibels, were as follows:


HERTZ
CNC

500
1000
2000
3000
4000
%
RIGHT
25
15
10
0
15
90
LEFT
20
15
0
10
25
88

The VA examiner stated that puretone threshold averages were 10 for the right ear and 13 for the left ear.  Speech recognition scores were 90 percent in the right ear and 88 percent in the left ear.  These findings correspond to Level II hearing in the right and left ear.  The results support the assignment of a 0 percent disability rating under 38 C.F.R. § 4.85, Tables VI and VII.

In March 2012, the Veteran was provided another VA audiometric examination.  The puretone thresholds, in decibels, were as follows:


HERTZ
CNC

500
1000
2000
3000
4000
%
RIGHT
20
10
15
10
10
100
LEFT
20
15
5
15
15
100

The VA examiner stated that puretone threshold averages were 11 for the right ear and 12 for the left ear.  Speech recognition scores were 100 percent in the right and left ear.  These findings correspond to Level I hearing in the right and left ear.  The results support the assignment of a 0 percent disability rating under 38 C.F.R. § 4.85, Tables VI and VII.

As mentioned previously, in 2015, the Veteran cancelled a VA audiometric examination that was scheduled.  

Taking into account the evidence set out above, the Board finds that the preponderance of the evidence weighs against the assignment of a compensable disability rating for bilateral hearing loss at any time during the pendency of the Veteran's appeal.  The VA examinations were conducted in accordance with 38 C.F.R. § 4.85(a), and are highly probative.  In this regard, audiometric findings in November 2003 and March 2012, when applied to the above-cited rating criteria, show no more than level I and level II hearing loss.  Such results support the assignment of a 0 percent disability rating under 38 C.F.R. § 4.85, Tables VI and VII.

The evidence of record fails to demonstrate that a higher disability rating is warranted for the Veteran's service-connected bilateral hearing loss, as the application of the rating schedule to the test results clearly demonstrates that a noncompensable rating is appropriate.  In addition, the Board observes that the Veteran does not meet the criteria for an exceptional pattern of hearing impairment in either ear as contemplated by 38 C.F.R. § 4.86.  Based on the results of the audiological evaluations discussed above, and in the absence of any additional medical evidence showing a more severe hearing disability, a compensable evaluation is not warranted.

As the schedular criteria for a higher rating were not met at any point during the course of the appeal, staged ratings are not warranted.  See Fenderson, 12 Vet. App. 119.

In exceptional cases, an extraschedular rating may be provided.  38 C.F.R. § 3.321.  The Court has set out a three-part test, based on the language of 38 C.F.R. § 3.321(b)(1), for determining whether a veteran is entitled to an extraschedular rating: (1) the established schedular criteria must be inadequate to describe the severity and symptoms of the claimant's disability; (2) the case must present other indicia of an exceptional or unusual disability picture, such as marked interference with employment or frequent periods of hospitalization; and (3) the award of an extraschedular disability rating must be in the interest of justice.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).

The Board finds that the rating criteria contemplate the Veteran's disability.  The Veteran's bilateral hearing loss is productive of decreased hearing acuity and this manifestation is encompassed by the rating criteria.  The rating criteria are therefore adequate to evaluate the Veteran's service-connected bilateral hearing loss.  Moreover, the record does not contain evidence demonstrating that the Veteran's hearing loss has caused marked interference with employment or frequent periods of hospitalization.  As a result, referral for consideration of an extraschedular rating is not warranted.

The Court has held that entitlement to a total disability rating based on individual unemployability (TDIU) is an element of all appeals for a higher rating.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  Entitlement to a TDIU is raised when a veteran: (1) submits evidence of a medical disability; (2) makes a claim for the highest rating possible; and (3) submits evidence of unemployability.  As there is no evidence of unemployability due to the Veteran's bilateral hearing loss, the issue of entitlement to a TDIU is not raised.

In reaching the above conclusions, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b) (West 2014); Ortiz v. Principi, supra; Gilbert, 1 Vet. App. at 53-56.


ORDER

Service connection for hyperacusis, to include as secondary to service-connected tinnitus and bilateral hearing loss, is denied.

A compensable disability evaluation for bilateral hearing loss is denied.



____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


